Citation Nr: 1103304	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied entitlement to 
service connection for intervertebral disc syndrome.

In September 2007, the Veteran testified at a hearing before a 
local hearing officer at the RO and a transcript of that hearing 
has been associated with his claims folder.

In his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  During the September 2007 RO hearing, he 
withdrew his hearing request.



FINDING OF FACT

The Veteran's current lower back disability had its onset during 
active service.


CONCLUSION OF LAW

A lower back disability, currently diagnosed as intervertebral 
disc syndrome of the lumbosacral spine, was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2010).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran's service treatment records indicate that he was 
initially treated for lower back pain in August 1977 due to a 
fall.   He was diagnosed as having a back strain.  He was again 
treated in April 1978 for lower back pain.  In May 1978, he 
sustained a second back injury while playing volleyball and was 
treated for pain in the sacral region, painful range of spinal 
motion, and mild paravertebral spasms.  Diagnoses of lower back 
trauma, traumatic lower back pain, and a lower back strain were 
provided.  He was also treated for lower back pain in November 
1978 and was diagnosed as having a lower back strain.  This 
record demonstrates an in-service injury.

A July 2005 VA examination report reveals that the Veteran has 
been diagnosed as having current intervertebral disc syndrome.  A 
magnetic resonance imaging study (MRI) performed by VA in June 
2006 showed a diffuse disc bulge and herniation at L5-S1.  Thus, 
a current lower back disability has been demonstrated.

In his February 2005 claim for benefits, in an accompanying 
statement, at an October 2006 VA neurosurgery consultation and 
during the September 2007 hearing, the Veteran has consistently 
reported a continuity of back symptoms since service and post-
service treatment beginning in 1981.

In an October 2005 addendum to the July 2005 VA examination 
report, the physician who conducted the July 2005 VA examination 
opined that the Veteran's current lower back disability was not 
caused by or a result of his in-service back pain.  This opinion 
was based on the fact that there was no documentation of 
intervertebral disc syndrome in his service treatment records and 
that he was treated for a lower back strain in service which was 
resolving as of May 1978.

The July 2005 opinion is inadequate because the examiner did not 
consider the Veteran's reports of a continuity of lower back 
symptomatology in the years since service.  Furthermore, to the 
extent that the examiner reasoned that the Veteran's in-service 
lower back strain was resolving as of May 1978, the examiner did 
not acknowledge or discuss the evidence of treatment for a 
continuing lower back strain in November 1978.

A medical opinion is inadequate if it does not take into account 
the Veteran's reports of symptoms and history.  Dalton v. Peake, 
21 Vet. App. 23 (2007).  

The Board is left with a record that documents a current 
disability and injury in service and competent and reports of a 
continuity of symptoms beginning in service.  The symptoms 
reported by the Veteran are of a type that a lay person would be 
competent to report.  There is no reason to deem the Veteran's 
reports incredible.  The evidence is, therefore, in favor of the 
grant of service connection for a lower back disability, 
diagnosed as intervertebral disc syndrome.



ORDER

Entitlement to service connection for a lower back disability is 
granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


